DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2020/0162691 A1).

Regarding claim 1, Mori et al. (hereafter referred as Mori) teaches a pixel array for an image sensor (Mori, Fig. 1), the pixel array (Mori, Fig. 1, pixel part 20, Paragraph 0043) comprising: 
a first pixel (Mori, Fig. 5, 11 or 12, PXLn) including a floating diffusion node (Mori, Fig. 5, 11 or 12, FD of PXLn), and including a first selection transistor (Mori, Fig. 5, 11 or 12, SEL-Tr of PXLn) configured to output a first pixel signal generated using a voltage of the floating diffusion node of the first pixel (Mori, Fig. 5, 11 or 12, Paragraph 0059); 
a second pixel (Mori, Fig. 5, 11 or 12, PXLn+1) including a floating diffusion node (Mori, Fig. 5, 11 or 12, FD of PXLn+1), and including a second selection transistor (Mori, Fig. 5, 11 or 12, SEL-Tr of PXLn+1) configured to output a second pixel signal generated using a voltage of the floating diffusion node of the second pixel (Mori, Fig. 5, 11 or 12, Paragraph 0059); and 
a column line connected to both the first selection transistor and the second selection transistor (Mori, Fig. 5, 11 or 12, VSL, Paragraph 0059), 
wherein the floating diffusion node of the first pixel and the floating diffusion node of the second pixel are configured to be electrically connected to each other (Mori, Fig. 5, 11 or 12, FD of PXLn and FD of PXLn+1 are connected to each other through transistor 81n (mislabeled 81n+1 in Figure 5).), and the first selection transistor and the second selection transistor are configured to be turned on so that the first pixel signal and the second pixel signal are output to the column line, in a low conversion gain mode (Mori, Fig. 10, Paragraphs 0109-0110 and 0116, The first selection transistor is high when reading a pixel signal from the first pixel (PXLn) in low conversion gain mode. Paragraphs 0118-0119 and 0124, The second selection transistor is high when reading a pixel signal from the second pixel (PXLn+1) in low conversion gain mode.).

Regarding claim 2, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein: the first pixel is arranged in a first row of the pixel array, and the second pixel is arranged in a second row closest to the first row in the pixel array (Mori, Figs. 5, 11 or 12, The first pixel is in row n and the second pixel is in the adjacent row n+1.).

Regarding claim 3, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein: 
the first pixel further includes a first photoelectric conversion element configured to generate a first charge based on light incident on the first pixel (Mori, Figs. 5, 11 or 12, PD of PXLn, Paragraph 0054), and a first transmission transistor configured to transmit the first charge to the floating diffusion node of the first pixel (Mori, Figs. 5, 11 or 12, TG-Tr of PXLn, Paragraph 0056), 
the second pixel further includes a second photoelectric conversion element configured to generate a second charge based on light incident on the second pixel (Mori, Figs. 5, 11 or 12, PD of PXLn+1, Paragraph 0054), and a second transmission transistor configured to transmit the second charge to the floating diffusion node of the second pixel (Mori, Figs. 5, 11 or 12, TG-Tr of PXLn+1, Paragraph 0056), and 
the first transmission transistor is configured to be turned on in a first horizontal readout period so that the first charge is stored in the floating diffusion node of the first pixel and the floating diffusion node of the second pixel (Mori, Fig. 10, Times T1 and T4, Paragraphs 0110 and 0116, BIN of PXLn is high to connect the first and second floating diffusions at times T1 and T4.).

Regarding claim 4, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein: 
the first pixel further includes a first reset transistor controlled by a reset voltage (Mori, Fig. 12, OFD 83n and VDD, Paragraph 0141), and a first gain control transistor serially connected between the first reset transistor and the floating diffusion node of the first pixel (Mori, Fig. 12, binning transistor 82n, Paragraph 0143); 
the second pixel further includes a second reset transistor controlled by the reset voltage (Mori, Fig. 12, OFD 83n+1 and VDD, Paragraph 0141), and a second gain control transistor serially connected between the second reset transistor and the floating diffusion node of the second pixel and connected to the first gain control transistor (Mori, Fig. 12, binning transistor 82n+1, Paragraph 0143, 82n+1 is connected to 82n through 81n.) , and 
the first gain control transistor and the second gain control transistor are configured to be turned on in the low conversion gain mode (Mori, Figs. 10 and 12, Paragraphs 0109-0110, 0116 and 0182, Connecting the FD of PXLn and PXLn+1 of Figure 12 would require turning on both first and second gain control transistors.).

Regarding claim 6, Mori teaches the pixel array as claimed in claim 4 (see claim 4 analysis), wherein the first pixel further includes a connection transistor connected between the first gain control transistor and the second gain control transistor, the connection transistor being configured to be turned on in the low conversion gain mode (Mori, Fig. 12, 81N of PXLn, Paragraphs 0109-0110 and 0116, 81n must be turned on to connect the FDs of the first and second pixels.).

Regarding claim 7, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein each of the first pixel and the second pixel includes: 
a plurality of photoelectric conversion elements (Mori, Fig. 11, PDa and PDb, Paragraph 0132); and 
a plurality of transmission transistors configured to transmit a charge, generated by a corresponding photoelectric conversion element, to a corresponding floating diffusion node (Mori, Fig. 11, TGa-Tr and TGb-Tr, Paragraph 0132).

Regarding claim 8, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein: 
the first pixel is configured to sequentially operate in the low conversion gain mode (Mori, Fig. 10, LCG11), a high conversion gain mode (Mori, Fig. 10, HCG11-HCG12), and the low conversion gain mode (Mori, Fig. 10, LCG12), during a first horizontal readout period in which the first pixel signal is read from the first pixel (Mori, Fig. 10, T1 to T4, Paragraphs 0109-0116), and 
the floating diffusion node of the first pixel and the floating diffusion node of the second pixel are configured to be electrically isolated from each other (Mori, Fig. 10, Paragraphs 0112-0115, BIN of PXLn is low during HCG11 and HCG12 which isolates the first pixel floating diffusion.), the first selection transistor is configured to be turned on, and the second selection transistor is configured to be turned off, in the high conversion gain mode (Mori, Fig. 10, HCG11-HCG12, Paragraph 0109, Only SEL of PXLn is on during T2-T3).

Regarding claim 11, Mori teaches a pixel array for an image sensor (Mori, Fig. 1), the pixel array (Mori, Fig. 1, pixel part 20, Paragraph 0043) comprising: 
a plurality of column lines (Mori, Figs. 4 and 12, Paragraph 0050 and 0069, read-out signal VSL); and 
a plurality of pixels arranged in a matrix and including at least a first pixel and a second pixel that are connected to a first column line of the plurality of column lines (Mori, Fig. 12, Paragraph 0050, First pixel PXLn and second pixel PXLn+1), each of the first and second pixels including: 
a first floating diffusion node (Mori, Fig. 12, Floating Diffusion FD); 
a second floating diffusion node (Mori, Fig. 12, node ND); 
a photoelectric conversion element configured to receive an optical signal and generate a corresponding charge (Mori, Fig. 12, photodiode PD, Paragraph 0054); 
a transmission transistor configured to transmit the charge to the first floating diffusion node (Mori, Fig. 12, transistor TG-Tr, Paragraph 0056); 
a gain control transistor connected between the first floating diffusion node and the second floating diffusion node (Mori, Fig. 12, transistor 82);
a driving transistor configured to generate a pixel signal in accordance with a voltage of the first floating diffusion node (Mori, Fig. 12, source follower transistor SF-Tr, Paragraph 0052); and 
a selection transistor configured to output the pixel signal to the first column line (Mori, Fig. 12, selection transistor SEL-Tr, Paragraph 0059), 
wherein the first and second floating diffusion nodes of the first and second pixels are configured to be electrically connected to one another (Mori, Fig. 5, 11 or 12, FD of PXLn and FD of PXLn+1 are connected to each other through transistor 81n (mislabeled 81n+1 in Figure 5).), and the selection transistors of the first and second pixels are configured to be turned on, in a low conversion gain mode (Mori, Fig. 10, Paragraphs 0109-0110 and 0116, The first selection transistor is high when reading a pixel signal from the first pixel (PXLn) in low conversion gain mode. Paragraphs 0118-0119 and 0124, The second selection transistor is high when reading a pixel signal from the second pixel (PXLn+1) in low conversion gain mode.).

Regarding claim 12, Mori teaches the pixel array as claimed in claim 11 (see claim 11 analysis), wherein the first pixel and the second pixel connected to the first column line are arranged in different rows of the matrix (Mori, Fig. 12, The first pixel is in row n and the second pixel is in the adjacent row n+1.).

Regarding claim 16, Mori teaches an image sensor, comprising: 
a pixel array including a plurality of pixels arranged in a matrix (Mori, Fig. 1, pixel part 20, Paragraph 0043), in which a first pixel and a second pixel connected to a first column line are connected to each other (Mori, Fig. 5, 11 or 12, Paragraph 0059); 
a row driver (Mori, Fig. 1, vertical scanning circuit 30, Paragraph 0061) configured to drive the first pixel and the second pixel so that a floating diffusion node of the first pixel and a floating diffusion node of the second pixel are connected to each other in a low conversion gain mode (Mori, Fig. 5, 11 or 12, FD of PXLn and FD of PXLn+1 are connected to each other through transistor 81n (mislabeled 81n+1 in Figure 5).), and the first pixel outputs a first pixel signal and the second pixel outputs a second pixel signal (Mori, Fig. 10, Paragraphs 0109-0110 and 0116, The first selection transistor is high when reading a pixel signal from the first pixel (PXLn) in low conversion gain mode. Paragraphs 0118-0119 and 0124, The second selection transistor is high when reading a pixel signal from the second pixel (PXLn+1) in low conversion gain mode.); and 
an analog-to-digital converter configured to analog-to-digital convert the first and second pixel signals output from the first column line (Mori, Fig. 1, Reading Circuit 40, Fig. 4, Paragraphs 0068-0070).

Regarding claim 17, Mori teaches the image sensor as claimed in claim 16 (see claim 16 analysis), wherein the first pixel and the second pixel are adjacent to each other in a column direction of the pixel array (Mori, Figs. 5, 11 or 12, The column direction is the vertical direction.).

Regarding claim 18, Mori teaches the image sensor as claimed in claim 16 (see claim 16 analysis), wherein each of the first pixel and the second pixel includes: 
a first floating diffusion node (Mori, Fig. 12, Floating Diffusion FD); 
a second floating diffusion node (Mori, Fig. 12, node ND); 
a photoelectric conversion element configured to receive an optical signal and generate a corresponding charge (Mori, Fig. 12, photodiode PD, Paragraph 0054); 
a transmission transistor configured to transmit the charge to the first floating diffusion node (Mori, Fig. 12, transistor TG-Tr, Paragraph 0056); 
a gain control transistor connected between the first floating diffusion node and the second floating diffusion node (Mori, Fig. 12, transistor 82);
a driving transistor configured to generate a corresponding one of the first and second pixel signals in accordance with a voltage of the first floating diffusion node (Mori, Fig. 12, source follower transistor SF-Tr, Paragraph 0052); and 
a selection transistor configured to output the corresponding one of the first and second pixel signals to the first column line (Mori, Fig. 12, selection transistor SEL-Tr, Paragraph 0059).

Regarding claim 19, Mori teaches the image sensor as claimed in claim 18 (see claim 18 analysis), wherein the first pixel further includes a connection transistor connected between the second floating diffusion node of the first pixel and the second floating diffusion node of the second pixel (Mori, Fig. 12, Transistor 81n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2020/0162691 A1) in view of Wang et al. (US 10510796 B1).

Regarding claim 5, Mori teaches the pixel array as claimed in claim 4 (see claim 4 analysis). However, Mori does not teach wherein the first gain control transistor and the second gain control transistor are directly connected to each other.
In reference to Wang, Wang teaches wherein a first gain control transistor (Wang, Fig. 2, DCG1) and a second gain control transistor (Wang, Fig. 2, DCG2) are directly connected to each other (Wang, Fig. 2, Column 3, Lines 33-54).
These arts are analogous since they are both related to imaging devices using high and low conversion gains by connecting floating diffusions of pixels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mori with the teaching of directly connecting the first gain control transistor and the second gain control transistor as seen in Wang to reduce the number of transistors required for switching between high and low gain conversions.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2020/0162691 A1) in view of Hanzawa et al. (US 2021/0289156 A1).

Regarding claim 9, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis), wherein the floating diffusion nodes of the first and second pixels are configured to be electrically connected to one another  (Mori, Fig. 5, 11 or 12, FD of PXLn and FD of PXLn+1 are connected to each other through transistor 81n (mislabeled 81n+1 in Figure 5).), and the first and second selection transistors are configured to be turned on so that the first and second pixel signals are output to the column line, in the low conversion gain mode (Mori, Fig. 10, Paragraphs 0109-0110 and 0116, The first selection transistor is high when reading a pixel signal from the first pixel (PXLn) in low conversion gain mode. Paragraphs 0118-0119 and 0124, The second selection transistor is high when reading a pixel signal from the second pixel (PXLn+1) in low conversion gain mode.).
However, Mori does not teach further comprising a third pixel including a floating diffusion node, and a third selection transistor configured to output a third pixel signal generated using a voltage of the floating diffusion node of the third pixel, wherein the floating diffusion nodes of the first, second, and third pixels are configured to be electrically connected to one another, and the first, second, and third selection transistors are configured to be turned on so that the first, second, and third pixel signals are output to the column line, in the low conversion gain mode.
In reference to Hanzawa et al. (hereafter referred as Hanzawa), Hanzawa teaches a third pixel (Hanzawa, Figs. 5-8, FD sharing block 340) including a floating diffusion node (Hanzawa, Fig. 7, FD 341, Paragraph 0090) , and a third selection transistor configured to output a third pixel signal generated using a voltage of the floating diffusion node of the third pixel (Hanzawa, Fig. 7, selection transistor 460, Paragraph 0090), 
wherein the floating diffusion nodes of the first (Hanzawa, Figs. 5-8, FD sharing block 330), second (Hanzawa, Figs. 5-8, FD sharing block 320), and third pixels (Hanzawa, Figs. 5-8, FD sharing block 340) are configured to be electrically connected to one another (Hanzawa, Fig. 10, conversion efficiency C3 or C4, Paragraph 0105), and the first (Hanzawa, Fig. 6, selection transistor 440), second (Hanzawa, Fig. 5, selection transistor 420), and third selection transistors (Hanzawa, Fig. 7, selection transistor 460) are configured to be turned on so that the first, second, and third pixel signals are output to the column line, in the low conversion gain mode (Hanzawa, Paragraphs 0104-0106, “Furthermore, the row selection unit 210 supplies a reset signal or a selection signal to the FD sharing block including the pixel of the subject of reading.” The first, second, and third selection transistors are turned on when a pixel signal from its corresponding pixel is read out. Further, the pixels are read out in the low conversion gain mode (efficiency C3 or C4).).
These arts are analogous since they are both related to imaging devices controlling conversion gain by connecting floating diffusions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify invention of Mori with the teaching of connecting floating diffusions of pixels in 2x2 blocks as seen in Hanzawa to further change the conversion gain by connecting the floating diffusions to additional pixels.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2020/0162691 A1) in view of Sato et al. (US 2021/0006756 A1).

Regarding claim 10, Mori teaches the pixel array as claimed in claim 1 (see claim 1 analysis). However, Mori does not teach wherein color filters of a same color are arranged on the first pixel and the second pixel.
In reference to Sato et al. (hereafter referred as Sato), Sato teaches wherein color filters of a same color are arranged on the first pixel and the second pixel (Sato, Fig. 3, Paragraphs 0125-0126).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mori with the teaching of arranging pixels with four adjacent pixels having the same color filter as seen in Sato for the advantage that an image with an excellent S/N ratio can be obtained by adding and reading pixels of the same color (Sato, Paragraph 0126).

Regarding claim 20, Mori teaches the image sensor as claimed in claim 16 (see claim 16 analysis). However, Mori does not teach wherein color filters of a same color are arranged on the first pixel and the second pixel.
In reference to Sato et al. (hereafter referred as Sato), Sato teaches wherein color filters of a same color are arranged on the first pixel and the second pixel (Sato, Fig. 3, Paragraphs 0125-0126).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mori with the teaching of arranging pixels with four adjacent pixels having the same color filter as seen in Sato for the advantage that an image with an excellent S/N ratio can be obtained by adding and reading pixels of the same color (Sato, Paragraph 0126).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2020/0162691 A1) in view of Hanzawa et al. (US 2021/0289156 A1) in further view of Muraoka (US 2021/0152758 A1).

Regarding claim 13, Mori teaches the pixel array as claimed in claim 11 (see claim 11 analysis). However, Mori does not teach wherein the first pixel and the second pixel connected to the first column line are arranged in the same row and different columns of the matrix.
In reference to Hanzawa, Hanzawa teaches wherein a first pixel (Hanzawa, Figs. 5-8, FD sharing block 330) and a second pixel (Hanzawa, Figs. 5-8, FD sharing block 350) having connected floating diffusions are arranged in the same row and different columns of the matrix (Hanzawa, Figs. 5-8).
These arts are analogous since they are both related to imaging devices controlling conversion gain by connecting floating diffusions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify invention of Mori with the teaching of connecting floating diffusions of pixels in 2x2 blocks as seen in Hanzawa to further change the conversion gain by connecting the floating diffusions to additional pixels.
However, the combination of Mori and Hanzawa does not teach wherein the first pixel and the second pixel connected to the first column line.
In reference to Muraoka, Muraoka teaches wherein a first pixel and a second pixel connected to the first column line (Muraoka, Fig. 3 , VSL 32, Paragraph 0060 and 0092).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Mori and Hanzawa with the method of having two pixel rows share the same column line to reduce the amount of column lines and allow for high and low resolution image readouts by summing pixels (Muraoka, Paragraph 0093).

Regarding claim 14, Mori teaches the pixel array as claimed in claim 11 (see claim 11 analysis), further comprising a third pixel (Mori, Fig. 12, PXLn of an adjacent column of pixels) and a fourth pixel (Mori, Fig. 12, PXLn+1 of the adjacent column of pixels) each including a first floating diffusion node (Mori, Fig. 12, FD), a second floating diffusion node (Mori, Fig. 12, ND), and a selection transistor (Mori, Fig. 12, SEL-Tr), wherein the first and second floating diffusion nodes of the third and fourth pixels are configured to be electrically connected to one another (Mori, Fig. 12, FD of PXLn and FD of PXLn+1 are connected to each other through transistor 81n.), and the selection transistors of the third and fourth pixels are configured to be turned on, in the low conversion gain mode (Mori, Fig. 10, Paragraphs 0109-0110 and 0116, The selection transistor is high when reading a pixel signal from the third pixel (PXLn of an adjacent column of pixels) in low conversion gain mode. Paragraphs 0118-0119 and 0124, The selection transistor is high when reading a pixel signal from the fourth pixel (PXLn+1 of an adjacent column of pixels) in low conversion gain mode.).
However, Mori does not teach further comprising the third pixel and the fourth pixel are each connected to the first column line, wherein the first and second floating diffusion nodes of the third and fourth pixels are configured to be electrically connected to one another and to the first and second floating diffusion nodes of the first and second pixels.
In reference to Hanzawa, Hanzawa teaches wherein the floating diffusion nodes of the third and fourth pixels are configured to be electrically connected to one another and to the floating diffusion nodes of the first and second pixels (Hanzawa, Figs. 5-8 and 10, Paragraphs 0105), and the selection transistors of the third and fourth pixels are configured to be turned on, in the low conversion gain mode (Hanzawa, Paragraphs 0104-0106, “Furthermore, the row selection unit 210 supplies a reset signal or a selection signal to the FD sharing block including the pixel of the subject of reading.” The selection transistors of the third and fourth pixels are turned on when a pixel signal from its corresponding pixel is read out. Further, the pixels are read out in the low conversion gain mode (efficiency C3 or C4)).
These arts are analogous since they are both related to imaging devices controlling conversion gain by connecting floating diffusions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify invention of Mori with the teaching of connecting floating diffusions of pixels in 2x2 blocks as seen in Hanzawa to further change the conversion gain by connecting the floating diffusions to additional pixels.
However, the combination of Mori and Hanzawa does not teach wherein the third pixel and the fourth pixel are each connected to the first column line.
In reference to Muraoka, Muraoka teaches wherein a first pixel, a second, a third pixel and a fourth pixel connected to the first column line (Muraoka, Fig. 3 , VSL 32, Paragraph 0060 and 0092).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Mori and Hanzawa with the method of having two pixel rows share the same column line to reduce the amount of column lines and allow for high and low resolution image readouts by summing pixels (Muraoka, Paragraph 0093).

Regarding claim 15, the combination of Mori, Hanzawa and Muraoka teaches the pixel array as claimed in claim 14 (see claim 11 analysis), wherein the first pixel, the second pixel, the third pixel, and the fourth pixel are arranged in a 2 X 2 matrix (Hanzawa, Figs. 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698      


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698